DETAILED ACTION
This action is in response to applicant’s amendment filed on 27 January 2021.  Claims 1-9 and 33-43 are now pending in the present application and claims 33-43 are non-elected (or withdrawn), and claims 10-32 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
27 January 2021
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.






Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10 August 2020 is acknowledged.
Newly submitted claim 33 (including dependent 34-38)  are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 33 recites the limitations “…cause transmission, to a computerized premises apparatus, of the waveforms over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than an operating band which the extant infrastructure is designed to utilize; wherein the computerized premises apparatus is configured to process the waveforms to be transmitted to one or more user devices, the one or more user devices comprising the prescribed requesting device..…” in line(s) one of the claim.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-9, and 39-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford (WO 2004/045125 A2).
Regarding claims 1, 39, 40, and 43, Crawford discloses a computerized method of operating a radio frequency (RF) network so that extant infrastructure is used to deliver integrated wireless data services { (see pg. 7, lines 1-10; pg. 20, lines 15-30; pg. 4, lines 1-10; Fig. 2) }, the computerized method comprising:
causing OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over at least a portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure, the frequency band being lower in frequency than a user frequency band { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system provides communication via wireless and wireline frequencies  };
receiving the transmitted OFDM waveforms via at least one premises device { (see abstract; Fig. 2) };
upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms { (see pg. 6, lines 25-30; pg. 20, lines 15-30; Fig. 2) }; and
transmitting the upconverted waveforms to at least one user device { (see pg. 6, lines 25-30; pg. 20, lines 15-30; Fig. 2) }.
Regarding claim 7, Crawford discloses the computerized method of Claim 1, wherein the upconverting the received OFDM waveforms to the user frequency band comprises upconverting to a frequency band including 5 GHz { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2) }.
claims 8 and 41, Crawford discloses the computerized method of Claim 1, wherein the transmitting the upconverted waveforms to the at least one user device comprises transmitting using at least a 3GPP Fifth Generation (5G) New Radio (NR) compliant air interface in an unlicensed radio frequency band { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2) }.
Regarding claims 9 and 42, Crawford discloses the computerized method of Claim 1, wherein the transmitting causing the OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over the at least portion of the extant infrastructure using at least a frequency band wider in frequency than a normal operating band of the extant infrastructure comprises transmitting causing the OFDM waveforms to be transmitted over at least coaxial cable and via a plurality of amplifier stages associated with the coaxial cable { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2) }.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (WO 2004/045125 A2) in view of Malach (US 9,948,349 B2).
Regarding claim 2, Crawford discloses the computerized method of claim 1, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure, and the integrated wireless data services comprise data delivery at rates in excess of 1 Gbps { (see 
As further alternative support in the same field of endeavor, Malach discloses the feature(s) hybrid fiber coax (HFC) { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) hybrid fiber coax (HFC), in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).
Regarding claim 3, Crawford discloses the computerized method of claim 2, wherein the frequency band wider in frequency than the normal operating band of the extant infrastructure comprises a frequency band of at least 1.6 GHz in total bandwidth { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of frequency band of at least 1.6 GHz.  However, in the alternative, the examiner maintains that the feature(s) frequency band of at least 1.6 GHz was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) frequency band of at least 1.6 GHz { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.

Regarding claim 4, Crawford discloses the computerized method of claim 3, further comprising allocating the frequency band of at least 1.6 GHz in total bandwidth to two or more sub-bands { (see pg. 7, lines 1-10; pg. 17, lines 15-30; pg. 18, lines 15-30; pg. 29, lines 15-30; Fig. 2), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of frequency band of at least 1.6 GHz.  However, in the alternative, the examiner maintains that the feature(s) frequency band of at least 1.6 GHz was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) frequency band of at least 1.6 GHz { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) frequency band of at least 1.6 GHz, in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).
Regarding claim 5, Crawford discloses the computerized method of claim 4, wherein the allocating the frequency band of at least 1.6 GHz in total bandwidth to the two or more subbands comprises allocating using wideband amplifier apparatus { (see pg. 7, lines 1-10; 
As further alternative support in the same field of endeavor, Malach discloses the feature(s) frequency band of at least 1.6 GHz { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively supported by Malach to have the feature(s) frequency band of at least 1.6 GHz, in order to provide a system managing communications over a network, as taught by Malach (see col. 2, lines 39-40).
Regarding claim 6, Crawford discloses the computerized method of claim 4, wherein the allocating further comprises delivery of delivering data via the two or more sub-bands to one or more extant HFC network hubs { (see pg. 7, lines 6-10; pg. 17, lines 17-29), where the system communicates via a cable fiber network }.  Crawford inexplicitly discloses having the feature(s) of HFC.  However, in the alternative, the examiner maintains that the feature(s) HFC) was well known in the art, as taught by Malach.
As further alternative support in the same field of endeavor, Malach discloses the feature(s) HFC { (see col. 24, lines 17-24; col. 10, lines 64-67; Fig. 8) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Crawford as further alternatively .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/261,234 (Jayawardene et al.; US 2019/0320494 A1; Applicant Related Art; hereinafter ARA-0494) in view of further support by claims 1-19 of copending Application No. 16/384,805 (Bali; US 2019/0349848 A1; Applicant Related Art; hereinafter ARA-9848) and claims 1-21 of copending Application No. 16/384,706 (Das; US 2019/0319814 A1; Applicant Related Art; hereinafter ARA-9814).
Regarding claim 1, ARA-0494 discloses a computerized method of operating a radio frequency (RF) network so that extant infrastructure is used to deliver integrated wireless data services, the computerized method comprising: transmitting causing OFDM (orthogonal frequency division multiplexing) waveforms to be transmitted over at least a portion of the 
As further alternative support in the same field of endeavor, ARA-9848 discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 6), where the system a signal that is upconverted and transmitted (e.g., see claims 1-5 & 7-19) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-0494 as further alternatively supported by ARA-9848 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device, in order to provide apparatus and methods for optimized delivery of services, as taught by ARA-9848 (see pg. 8, [0069]).  The combination 
As further alternative support in the same field of endeavor, ARA-9814 discloses the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device { (e.g., see claim 14), where the system has a waveform that is received and transmitted (e.g., see claims 1-13 & 15-21) }.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ARA-0494 and ARA-9848 as further alternatively supported by ARA-9814 to have the feature(s) upconverting the received OFDM waveforms to the user frequency band to form upconverted waveforms; and transmitting the upconverted waveforms to at least one user device, in order to provide methods and apparatus for optimized delivery of services, as taught by ARA-9814 (see pg. 5, [0046]).
Regarding claims 2-9, the combination of ARA-0494, ARA-9848, and ARA-9814 discloses every limitation claimed, as applied above (see claim 1), in addition ARA-0494 further discloses the computerized method of claim 1, wherein the extant infrastructure comprises a hybrid fiber coax (HFC) infrastructure, and the integrated wireless data services comprise data delivery at rates in excess of 1 Gbps { (see claims 2- 17) }.  
















Response to Arguments
 	Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
05 May 2021